{¶ 76} I concur in judgment only.
 {¶ 77} Appellant argued and wrote this case pro se. It was difficult to ascertain and decipher his arguments on appeal. I believe he was well intended. The jury also must have recognized this fact in that he was only convicted of one count of endangering animals. The other five counts were dismissed. The animals were confiscated and the costs of all of their care were assessed to him. This was his livelihood. Although the state was well intended, the sentence appeared excessive. However, it comported with reason and the record and did not rise to the level of abuse of discretion or plain error.
 {¶ 78} The issue was not raised on appeal and, therefore, I concur in judgment only. *Page 1